 



Exhibit 10.39(c)
FIFTH AMENDMENT TO THE AMENDED AND RESTATED
SERIES 2002-2 SUPPLEMENT
          This FIFTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2
SUPPLEMENT (this “Amendment”), dated as of December 23, 2005, amends the Amended
and Restated Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as
of November 22, 2002, as amended by the First Amendment thereto, dated as of
October 30, 2003, the Second Amendment thereto, dated as of June 3, 2004, the
Third Amendment thereto, dated as of November 30, 2004 and the Fourth Amendment
thereto, dated as of November 28, 2005, and is among CENDANT RENTAL CAR FUNDING
(AESOP) LLC (formerly known as AESOP Funding II L.L.C.), a special purpose
limited liability company established under the laws of Delaware (“CRCF”),
CENDANT CAR RENTAL GROUP, INC., a corporation organized under the laws of
Delaware, as administrator, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (formerly
known as JPMorgan Chase Bank), national banking association, as administrative
agent, the several commercial paper conduits listed on Schedule I thereto (each
a “CP Conduit Purchaser”), the several banks set forth opposite the name of each
CP Conduit Purchaser on Schedule I thereto (each an “APA Bank” with respect to
such CP Conduit Purchaser), the several agent banks set forth opposite the name
of each CP Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with
respect to such CP Conduit Purchaser), THE BANK OF NEW YORK, a New York banking
corporation, as trustee (in such capacity, the “Trustee”) and as agent for the
benefit of the Series 2002-2 Noteholders (in such capacity, the “Series 2002-2
Agent”), to the Second Amended and Restated Base Indenture, dated as of June 3,
2004, between CRCF and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”). All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided therefor in the Definitions List
attached as Schedule I to the Base Indenture (as amended through the date
hereof) or the Series 2002-2 Supplement, as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, any
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
          WHEREAS, the parties desire to amend the Series 2002-2 Supplement
(1) to increase the Series 2002-2 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2002-2 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
          WHEREAS, CRCF has requested the Trustee, the Series 2002-2 Agent and
each Series 2002-2 Noteholder to, and, upon the effectiveness of (i) this
Amendment and (ii) the letter (the “Consent Letter”), dated as of the date
hereof, among CRCF and each Series 2002-2

 



--------------------------------------------------------------------------------



 



Noteholder, CRCF, the Trustee, the Series 2002-2 Agent and the Series 2002-2
Noteholders have agreed to, amend certain provisions of the Series 2002-2
Supplement as set forth herein;
          NOW, THEREFORE, it is agreed:
          1. Article I(b) of the Series 2002-2 Supplement is hereby amended to
include the following definitions in appropriate alphabetical order:
          ““Series 2002-2 Bankrupt Manufacturer Vehicle Percentage” means, as of
any date of determination, a fraction, expressed as a percentage, (i) the
numerator of which is the aggregate Net Book Value of all Program Vehicles
manufactured by a Bankrupt Manufacturer and leased under the AESOP I Operating
Lease as of such date and (ii) the denominator of which is the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of such
date; provided that, solely for the purposes of clause (i) of this definition,
if a Bankrupt Manufacturer is the debtor in Chapter 11 Proceedings, until the
thirtieth (30th) calendar day following the initial filing in respect of such
Chapter 11 Proceedings, the Net Book Value of all Program Vehicles Manufactured
by such Bankrupt Manufacturer shall be deemed to be zero.”
          ““Series 2002-2 Maximum Non-Program Vehicle Percentage” means, as of
any date of determination, the sum of (a) 40% and (b) a fraction, expressed as a
percentage, the numerator of which is the aggregate Net Book Value of all
Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer
with respect to which a Manufacturer Event of Default has occurred, and in each
case leased under the AESOP I Operating Lease or the Finance Lease as of such
date, and the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the Leases as of such date.”
          ““Series 2002-2 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2002-2 Required Non-Program Enhancement Percentage as of such date over
(B) 22.25% and (ii) as of any other date of determination, zero.”
          2. Each of the following defined terms, as set forth in Article I(b)
of the Series 2002-2 Supplement, is hereby amended and restated in its entirety
as follows:
          ““Series 2002-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount” means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and
Suzuki, in the aggregate, an amount equal to 20% of the aggregate Net Book Value
of all Vehicles leased under the Leases on such day.”
          ““Series 2002-2 Maximum Non-Program Vehicle Amount” means, as of any
day, an amount equal to the Series 2002-2 Maximum Non-Program Vehicle Percentage
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.”
          ““Series 2002-2 Maximum Manufacturer Amount” means, as of any day, any
of the Series 2002-2 Maximum Mitsubishi Amount, the Series 2002-2 Maximum Nissan

-2-



--------------------------------------------------------------------------------



 



Amount, the Series 2002-2 Maximum Individual Kia/Isuzu/Subaru. Amount, the
Series 2002-2 Maximum Individual Hyundai/Suzuki Amount or the Series 2002-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.”
          ““Series 2002-2 Required Enhancement Amount” means, as of any date of
determination, the sum of:
          (i) the product of the Series 2002-2 Required Enhancement Percentage
as of such date and the Series 2002-2 Invested Amount as of such date;
          (ii) the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the Non-Program Vehicle Amount as of the immediately preceding Business
Day over the Series 2002-2 Maximum Non-Program Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Non-Program Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) the Series 2002-2 Maximum
Non-Program Vehicle Percentage of the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
          (iii) the greater of (x) the Series 2002-2 Percentage of the excess,
if any, of the aggregate Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the Leases as of the immediately preceding Business
Day over the Series 2002-2 Maximum Mitsubishi Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2002-2 VFN Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP II Operating Lease as of
the immediately preceding Business Day and (2) the Series 2002-2 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Operating Lease as of
the immediately preceding Business Day over (B) 5% of the sum of (1) the
Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles leased under
the AESOP II Operating Lease as of the immediately preceding Business Day and
(2) the Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
          (iv) the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu
or Subaru, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2002-2 Maximum Individual
Kia/Isuzu/Subaru Amount as of the immediately preceding Business Day and (y) the
excess, if any, of (A) the sum of (1) the Series 2002-2 VFN Percentage of the
aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu or Subaru,
individually, and leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2002-2 AESOP I

-3-



--------------------------------------------------------------------------------



 



Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Kia, Isuzu or Subaru, individually, and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 5% of the
sum of (1) the Series 2002-2 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
          (v) the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Hyundai or
Suzuki, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2002-2 Maximum Individual Hyundai/Suzuki
Amount as of the immediately preceding Business Day and (y) the excess, if any,
of (A) the sum of (1) the Series 2002-2 VFN Percentage of the aggregate Net Book
Value of all Vehicles manufactured by Hyundai or Suzuki, individually, and
leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Hyundai or
Suzuki, individually, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the
Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles leased under
the AESOP II Operating Lease as of the immediately preceding Business Day and
(2) the Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
          (vi) the greater of (x) the Series 2002-2 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu,
Subaru, Hyundai or Suzuki, in the aggregate, and leased under the Leases as of
the immediately preceding Business Day over the Series 2002-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by Kia,
Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and leased under the AESOP
II Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 20% of the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
          (vii) the greater of (x) the Series 2002-2 Percentage of the excess,
if any, of the Specified States Amount as of the immediately preceding Business
Day over the Series 2002-2 Maximum Specified States Amount as of the immediately
preceding Business

-4-



--------------------------------------------------------------------------------



 



Day and (y) the excess, if any, of (A) the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles titled in the States of Ohio,
Oklahoma and Nebraska and leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2002-2 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles titled in the
States of Ohio, Oklahoma and Nebraska and leased under the AESOP I Operating
Lease as of the immediately preceding Business Day over (B) 7.5% of the sum of
(1) the Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
          (viii) the greater of (x) the Series 2002-2 Percentage of the excess,
if any, of the Non-Eligible Manufacturer Amount as of the immediately preceding
Business Day over the Series 2002-2 Maximum Non-Eligible Manufacturer Amount as
of the immediately preceding Business Day and (y) the excess, if any, of (A) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Manufacturers other than Eligible Non-Program
Manufacturers and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 3% of the sum of (1) the Series 2002-2 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
          (ix) at any time that the long-term senior unsecured debt rating of
Nissan is “BBB-” or above from Standard & Poor’s and “Baa3” or above from
Moody’s, 0 and in all other cases the greater of (x) the Series 2002-2
Percentage of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Nissan and leased under the Leases as of the
immediately preceding Business Day over the Series 2002-2 Maximum Nissan Amount
as of the immediately preceding Business Day and (y) the excess, if any, of
(A) the sum of (1) the Series 2002-2 VFN Percentage of the aggregate Net Book
Value of all Vehicles manufactured by Nissan and leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Nissan and leased under the AESOP I Operating
Lease as of the immediately preceding Business Day over (B) 5% of the sum of
(1) the Series 2002-2 VFN Percentage of the Net Book Value of all Vehicles
leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2002-2 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day; and
          (x) the greater of (x) the Series 2002-2 Percentage of any Aggregate
Adjustment Amount as of such date and (y) the sum of (A) the Series 2002-2 VFN
Percentage of the sum of the Adjustment Amount for each Adjusted Program Vehicle
leased under the AESOP II Operating Lease as of such date and (B) the
Series 2002-2 AESOP I Operating Lease Vehicle Percentage of the sum of the
Adjustment Amount for

-5-



--------------------------------------------------------------------------------



 



each Adjusted Program Vehicle leased under the AESOP I Operating Lease as of
such date.”
          ““Series 2002-2 Required Enhancement Percentage” means, as of any date
of determination, the sum of (i) the product of (A) 22.25% and (B) the
Series 2002-2 Program Vehicle Percentage as of the immediately preceding
Business Day, (ii) the product of (A) the Series 2002-2 Required Non-Program
Enhancement Percentage as of such date and (B) the Series 2002-2 Non-Program
Vehicle Percentage as of the immediately preceding Business Day, and (iii) the
product of (A) the Series 2002-2 Required Incremental Bankrupt Manufacturer Rate
as of such date and (B) the Series 2002-2 Bankrupt Manufacturer Vehicle
Percentage as of the immediately preceding Business Day.”
          3. Article I(b) of the Series 2002-2 Supplement is hereby amended by
deleting the definition “Series 2002-2 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
          ““Series 2002-2 Maximum Individual Kia/Isuzu/Subaru Amount” means, as
of any day, with respect to Kia, Isuzu and Subaru, individually, an amount equal
to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”
          ““Series 2002-2 Maximum Individual Hyundai/Suzuki Amount” means, as of
any day, with respect to Hyundai or Suzuki, individually, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”
          4. This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2002-2 Supplement.
          5. This Amendment shall become effective as of the first date (the
“Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, and the Trustee shall have executed this Amendment, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment, (iii) all certificates and opinions of counsel required under the
Base Indenture or by the Series 2002-2 Noteholders shall have been delivered to
the Trustee and the Series 2002-2 Noteholders, as applicable, and (iv) the
Consent Letter shall have been duly executed by each party thereto and shall be
effective.
          6. From and after the Amendment Effective Date, all references to the
Series 2002-2 Supplement shall be deemed to be references to the Series 2002-2
Supplement as amended hereby.
          7. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.

-6-



--------------------------------------------------------------------------------



 



          8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective duly authorized officers as of the date above
first written.

                  CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Issuer    
 
           
 
  By:   /s/ Lori Gebron    
 
           
 
      Name: Lori Gebron    
 
      Title: Vice President    
 
                THE BANK OF NEW YORK, as Trustee and
Series 2002-2 Agent    
 
           
 
  By:   /s/ John Bobko    
 
           
 
      Name: John Bobko    
 
      Title: Vice President    



 



--------------------------------------------------------------------------------



 



              AGREED, ACKNOWLEDGED AND CONSENTED:    
 
            SHEFFIELD RECEIVABLES CORPORATION,         as a CP Conduit Purchaser
under the Series
2002-2 Supplement    
 
           
 
  By:   Barclays Bank PLC    
 
      as Attorney-in-Fact    
 
           
 
  By:   /s/ Janette Lieu    
 
           
 
      Name: Janette Lieu    
 
      Title: Director    
 
            BARCLAYS BANK PLC,         as a Funding Agent and an APA Bank under
        the Series 2002-2 Supplement    
 
            By:   /s/ Jeffrey Goldberg                   Name: Jeffrey Goldberg
        Title: Associate Director    

 



--------------------------------------------------------------------------------



 



          GEMINI SECURITIZATION CORP., LLC,    
 
  as a CP Conduit Purchaser under the Series
2002-2 Supplement    
 
       
By:
  /s/ R. Douglas Donaldson    
 
       
 
  Name: R. Douglas Donaldson    
 
  Title: Treasurer    
 
        DEUTSCHE BANK AG, NEW YORK BRANCH,    
 
  as a Funding Agent and an APA Bank under the Series 2002-2 Supplement    
 
       
By:
  /s/ Michael Cheng    
 
       
 
  Name: Michael Cheng    
 
  Title: Director    
 
       
By:
  /s/ Stanley Chao    
 
       
 
  Name: Stanley Chao    
 
  Title: Vice President    



 



--------------------------------------------------------------------------------



 



          LIBERTY STREET FUNDING CORPORATION,    
 
  as a CP Conduit Purchaser under the Series
2002-2 Supplement    
 
       
By:
  /s/ Bernard J. Angelo    
 
       
 
  Name: Bernard J. Angelo    
 
  Title: Vice President    
 
        THE BANK OF NOVA SCOTIA,    
 
  as a Funding Agent and an APA Bank under the Series 2002-2 Supplement    
 
       
By:
  /s/ Norman Last    
 
       
 
  Name: Norman Last    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



          YC SUSI TRUST,    
 
  as a CP Conduit Purchaser under the Series 2002-2 Supplement    
 
       
By:
  Bank of America, National Association, as Administrative Trustee    
 
       
By:
  /s/ John Zeszutek    
 
       
 
  Name: John Zeszutek    
 
  Title: Vice President    
 
        BANK OF AMERICA, NATIONAL ASSOCIATION,    
 
  as a Funding Agent and an APA Bank under the Series 2002-2 Supplement    
 
       
By:
  /s/ John Zeszutek    
 
       
 
  Name: John Zeszutek
Title: Vice President    



 



--------------------------------------------------------------------------------



 



          PARADIGM FUNDING LLC,    
 
  as a CP Conduit Purchaser under the Series
2002-2 Supplement    
 
       
By:
  /s/ Doris J. Hearn    
 
       
 
  Name: Doris J. Hearn    
 
  Title: Vice President    
 
        WESTLB AG, NEW YORK BRANCH,    
 
  as a Funding Agent and an APA Bank under the Series 2002-2 Supplement    
 
       
By:
  /s/ Matthew F. Tallo    
 
       
 
  Name: Matthew F. Tallo    
 
  Title: Director    
 
       
By:
  /s/ Elizabeth R. Wilds    
 
       
 
  Name: Elizabeth R. Wilds    
 
  Title: Director    

 



--------------------------------------------------------------------------------



 



          CHARTA, LLC,    
 
  as a CP Conduit Purchaser    
 
       
By:
  Citicorp North America, Inc., as
Attorney-in-fact    
 
       
By:
  /s/ Rosalia Agresti    
 
       
 
  Name: Rosalia Agresti    
 
  Title: Vice President    
 
        CITIBANK, N.A., as    
 
  an APA Bank    
 
       
By:
  /s/ Williams G. Martens III    
 
       
 
  Name: William G. Martens III    
 
  Title: Vice President    
 
        CITICORP NORTH AMERICA, INC.,    
 
  as a Funding Agent    
 
       
By:
  /s/ Rosalia Agresti    
 
       
 
  Name: Rosalia Agresti    
 
  Title: Vice President    



 



--------------------------------------------------------------------------------



 



          JUPITER SECURITIZATION CORPORATION,    
 
  as a CP Conduit Purchaser under
the Series 2002-2 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins    
 
  Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    
 
  (formerly known as JPMorgan Chase Bank),    
 
  as a Funding Agent under the Series
2002-2 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins    
 
  Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    
 
  (formerly known as JPMorgan Chase Bank),    
 
  as an APA Bank under the Series 2002-2
Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins    
 
  Title: Vice President    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    
 
  (formerly known as JPMorgan Chase Bank),    
 
  as Administrative Agent under the Series
2002-2 Supplement    
 
       
By:
  /s/ George S. Wilkins    
 
       
 
  Name: George S. Wilkins    
 
  Title: Vice President    

 